
	
		I
		112th CONGRESS
		1st Session
		H. R. 3516
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Mr. Murphy of
			 Connecticut (for himself and Mr. Larson
			 of Connecticut) introduced the following bill; which was referred
			 to the Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act with
		  respect to Medicare payment for long-term care hospital
		  services.
	
	
		1.Payment for long-term care
			 hospital services
			(a)Long-Term care
			 hospital payment adjustments
				(1)In
			 generalSection 1886(m) of the Social Security Act (42 U.S.C.
			 1395ww(m)) is amended by adding at the end the following new paragraph:
					
						(6)High episode
				efficient case and episode outlier case payment adjustments
							(A)Establishment of
				episode efficient case payment adjustmentsIn making payment
				under the system described in paragraph (1) to a long-term care hospital
				described in subsection (d)(1)(B)(iv)(I), for discharges occurring in rate
				years beginning on and after October 1, 2011, the Secretary shall make payment
				adjustments—
								(i)under clause (ii)
				of subparagraph (C) for cases identified as meeting or exceeding the fixed high
				episode efficient case threshold under clause (i) of such subparagraph;
				and
								(ii)under clause (ii)
				of subparagraph (D) for cases identified as meeting or below the episode
				outlier case threshold under clause (i) of such subparagraph.
								(B)Determination of
				episode efficient casesFor the rate year beginning on and after
				October 1, 2011, the Secretary shall adopt rules which identify the predicted
				probability of those Medicare beneficiaries admitted as inpatients to long-term
				care hospitals from a subsection (d) hospital for whom the payment for services
				received during an episode of hospital care (as defined in subparagraph (G)) is
				predicted to be less than if they had remained in the subsection (d) hospital
				(in this paragraph referred to as episode efficient cases). The
				rules for determining episode efficient cases shall identify the
				characteristics of individuals while they were an inpatient in a subsection (d)
				hospital, including their length of stay, number of diagnoses, number of
				medical procedures, and the number of days of care provided in an intensive
				care or cardiac care unit. Such characteristics shall be determined by the
				Secretary to be characteristics for which information is usually available to
				long-term care hospitals before the admission of an individual to a long-term
				care hospital.
							(C)High episode
				efficient cases
								(i)ThresholdSubject
				to subparagraph (F), the Secretary shall establish from year to year fixed high
				episode efficient case thresholds which identify Medicare beneficiaries
				discharged from long-term care hospitals with the highest 10 percent
				probability of being episode efficient cases.
								(ii)High episode
				efficient case payment adjustmentThe Secretary shall annually
				establish, consistent with subparagraph (E), the payment adjustment under this
				clause for cases which meet or exceed the applicable fixed high episode
				efficient case threshold established under clause (i). Such payment adjustment
				shall be a per discharge incentive payment, expressed as a percentage of the
				amount payable under the system under paragraph (1), which shall be made in
				addition to the amount payable for the long-term care hospital under such
				system.
								(D)Episode outlier
				case
								(i)ThresholdSubject
				to subparagraph (F), the Secretary shall establish from year to year episode
				outlier case thresholds at the percentage of predictive probability which
				identify Medicare beneficiary discharges the Secretary determines to have the
				lowest 10 percent probability of being episode efficient cases. In every year
				(after the first year in which this paragraph applies), the Secretary shall
				maintain such episode outlier case threshold, except that in any year the
				Secretary shall, if necessary, reduce the episode outlier case threshold so
				that no more than 10 percent of Medicare beneficiaries discharged from
				long-term care hospitals are subject to the episode outlier case payment
				adjustment under clause (ii).
								(ii)Episode outlier
				case payment adjustmentThe payment adjustment under this clause
				for cases which are classified at or below the applicable episode outlier case
				threshold under clause (i) shall be the lesser of the amount payable under the
				system under paragraph (1) or 80 percent of the long-term care hospital’s
				reasonable cost for each such Medicare patient discharge determined under
				section 1861(v)(1)(A). A long-term care hospital shall not be subject to the
				episode outlier case payment adjustment under this clause for more than 15
				percent of Medicare beneficiaries who were discharged from the hospital in a
				rate year.
								(E)Budget
				neutralityThe Secretary shall prospectively adjust the aggregate
				prospective payment adjustments for high episode efficient cases under
				subparagraph (C)(ii) for a year so that it is equal to the projected aggregate
				prospective payment adjustments for episode outlier cases under subparagraph
				(D)(ii) for that year.
							(F)Establishment of
				separate thresholds for certain geographic areasThe
				Secretary—
								(i)shall establish
				separate high episode efficient case and episode outlier case thresholds under
				subparagraphs (C)(i) and (D)(i) for long-term care hospitals located in a rural
				area;
								(ii)shall establish
				separate high episode efficient case and episode outlier case thresholds under
				such subparagraphs for long-term care hospitals located in urban areas for
				beneficiaries discharged from a subsection (d) hospital which accounts for more
				than 25 percent of the Medicare beneficiaries discharged from subsection (d)
				hospitals in a Metropolitan Statistical Area;
								(iii)the episode
				outlier thresholds set under subparagraphs (C)(i) and (D)(i) shall be
				established at a level no higher than the lowest 5 percent probability of being
				episode efficient cases; and
								(iv)may consider such
				other geographic factors as the Secretary determines to be appropriate in
				establishing such thresholds.
								(G)Episode of
				hospital care definedIn this paragraph, the term episode
				of hospital care means the combined inpatient stay of a Medicare
				beneficiary discharged from a subsection (d) hospital and subsequently admitted
				to a long-term care hospital within a time period specified by the
				Secretary.
							(H)Review of
				dataThe Secretary shall provide long-term care hospitals with an
				opportunity to review data used to determine the classification of Medicare
				beneficiaries within the fixed high episode efficient case threshold and the
				episode outlier case threshold under this paragraph.
							(I)Medicare
				beneficiary definedIn this paragraph, the term Medicare
				beneficiary means an individual entitled to benefits under part
				A.
							.
				(b)No application
			 of 25 percent patient threshold payment adjustment to any long-Term care
			 hospitalThe Secretary of Health and Human Services shall not
			 apply sections 412.534 or 412.536 of title 42, Code of Federal Regulations or
			 any similar provision, with respect to discharges in rate years beginning on or
			 after July 1, 2012.
			(c)No application
			 of one-Time payment adjustment to any long-Term care hospitalThe
			 Secretary of Health and Human Services shall not make the one-time prospective
			 payment adjustment to long-term care hospital prospective payment rates
			 provided for in section 412.523(d)(3) of title 42, Code of Federal Regulations,
			 or any similar provision.
			(d)No application
			 of very short-Stay outlier policyThe Secretary of Health and
			 Human Services shall not apply the amendments to the short-stay outlier payment
			 provision for long-term care hospitals contained in section 412.529(c)(3)(i) of
			 title 42, Code of Federal Regulations as finalized on May 11, 2007 (72 Federal
			 Register 26904, 26992), or any similar provision.
			(e)Two-Year
			 moratorium on the establishment of long-Term care hospitals, long-Term care
			 satellite facilities and on the increase of long-Term care hospital beds in
			 existing long-Term care hospitals or satellite facilities
				(1)In
			 generalIn the case of a
			 long-term care hospital described in subsection (d)(1)(B)(iv)(I) of section
			 1886(m) of the Social Security Act (42 U.S.C. 1395ww(m)), there shall be a
			 2-year moratorium (beginning on December 29, 2012) on the establishment of new
			 long-term care hospitals or satellite facilities and, subject to paragraph (2),
			 on the increase in beds in existing long-term care hospitals or satellite
			 facilities. For the purposes of this subsection, the term existing
			 means, a hospital or satellite facility that received payment under the
			 provisions of subpart O of part 412 of title 42, Code of Federal Regulations,
			 as of the date of the enactment of this Act.
				(2)ExceptionA
			 long-term care hospital which submitted plans to a State on or before January
			 1, 2009, to rebuild a hospital to comply with the seismic code requirements of
			 a State, may expand its bed complement by no more than 10 beds upon approval by
			 the State.
				
